UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 18, 2016 RELM Wireless Corporation (Exact name of registrant as specified in its charter) Nevada 001-32644 59-3486297 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7100 Technology Drive, West Melbourne, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(321) 984-1414 N/A Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 18, 2016, RELM Wireless Corporation (the “Company”) held its 2016 Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, the Company’s stockholders: (i) elected Timothy W. O’Neil, D. Kyle Cerminara, Donald F.U. Goebert, Lewis M. Johnson and David P. Storey to serve as directors of the Company until the next annual meeting of stockholders and until their respective successors are duly elected and qualified and (ii) ratified the appointment of Moore Stephens Lovelace, P.A. as the Company’s independent registered public accounting firm for fiscal year 2016. The voting results for each proposal were as follows: 1. Election of Directors For Withheld Broker Non-Votes Timothy W. O’Neil 0 D. Kyle Cerminara 0 Donald F.U. Goebert 0 Lewis M. Johnson 0 David P. Storey 0 2. Ratification of Appointment of Moore Stephens Lovelace, P.A. For Against Abstain There were no broker non-votes on this proposal. Item 8.01Other Events. On May 19, 2016, the Company issued a press release to announce that on May 18, 2016, its Board of Directors approved the repurchase of up to 500,000 shares of the Company’s common stock, from time to time, pursuant to a stock repurchase plan in conformity with the provisions of Rule 10b5-1 and Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended (the “Repurchase Program”).The Repurchase Program has no termination date. On May 18, 2016, the Board of Directors of the Company also approved a quarterly dividend of $0.09 per share of the Company’s common stock, payable on June 17, 2016 to shareholders of record of the Company’s common stock as of the close of business on June 1, 2016. A copy of the press release is filed as exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated May 19, 2016. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RELM WIRELESS CORPORATION Date: May 19, 2016 By: /s/David P. Storey David P. Storey Chief Executive Officer 3 EXHIBITINDEX Exhibit No. Description Press Release dated May 19, 2016. 4
